Exhibit 10.11

 

FIRST FINANCIAL CORPORATION
2011 OMNIBUS EQUITY INCENTIVE PLAN

 

ARTICLE 1

 

ESTABLISHMENT, PURPOSES AND DEFINITIONS

 

1.1          Establishment of the Plan.  First Financial Corporation, an Indiana
corporation, hereby establishes an equity-based incentive compensation plan to
be known as the “First Financial Corporation 2011 Omnibus Equity Incentive
Plan,” set forth in this document.  This Plan permits the grant of Nonqualified
Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units and Incentive Awards.  This Plan and the grant of
Awards hereunder are expressly conditioned upon the Plan’s approval by the
shareholders of the Company.  The Plan is adopted effective as of January 1,
2011; however, no Options may be exercised and no other Award may be exercised
or otherwise paid, vested or earned under this Plan until the Plan has been
approved by a majority of the Shares of the Company represented at the
shareholder’s meeting at which approval of the Plan is considered, as specified
in Section 12.2.

 

1.2          Purposes of the Plan.  The purposes of this Plan are to further the
growth and financial success of the Company and its Affiliates by aligning the
interests of the Participants, through the ownership of Shares and through other
incentives, with the interests of the Company’s shareholders; to provide
Participants with an incentive for excellence in individual performance; and to
promote teamwork among Participants.  The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of officers and employees who make significant contributions to the
Company’s success and to allow the Company’s officers to share in the success of
the Company.

 

1.3          Definitions.  Whenever the initial letter of the following words or
phrases is capitalized in the Plan, including any Supplements, they will have
the respective meanings set forth below unless otherwise defined herein:

 

(a)                                  “1934 Act” means the Securities Exchange
Act of 1934, as amended.  Reference to a specific section of the 1934 Act or
regulation thereunder includes such section or regulation, any valid regulation
promulgated under such section and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.

 

(b)                                 “Affiliate” means any corporation or any
other entity (including, but not limited to, partnerships, limited liability
companies, joint ventures and Subsidiaries) controlling, controlled by or under
common control with the Company.

 

(c)                                  “Award” means, individually or
collectively, a grant under this Plan of Nonqualified Stock Options, Incentive
Stock Options, SARs, Restricted Stock, Restricted Stock Units or Incentive
Awards.

 

A-1

--------------------------------------------------------------------------------


 

(d)                                 “Award Agreement” means the written
agreement which sets forth the terms and provisions applicable to each Award
granted under this Plan.

 

(e)                                  “Award Rate” means, for purposes of making
Incentive Awards pursuant to Article 9, the amount of cash awarded to a
Participant, expressed as a percentage of a Participant’s Base Salary as
determined by the Committee.

 

(f)                                    “Base Salary” means the regular base
salary and board of director retainer, committee and meeting fees paid by the
Company or a Subsidiary to an employee while such employee is a Participant
during a calendar year, exclusive of additional forms of compensation such as
bonuses, other incentive payments, automobile allowances, tax gross-ups and
other fringe benefits.  Base Salary will include also salary deferral
contributions made pursuant to Code Sections 401(k) and 125 and deferral
contributions made to the First Financial Corporation 2005 Executives’ Deferred
Compensation Plan.

 

(g)                                 “Beneficiary” means the person or persons
designated by a Participant to receive the benefits under this Plan, if any,
which become payable as a result of the Participant’s death.

 

(h)                                 “Bank” means First Financial Bank, N.A.

 

(i)                                     “Board” means the Board of Directors of
the Company serving at the time that this Plan is approved by the shareholders
of the Company or thereafter.

 

(j)                                     “Cashless Exercise” means, if there is a
public market for the Shares, the payment of the Exercise Price of Options
(a) through a “same day sale” commitment from the Participant and an NASD Dealer
whereby the Participant irrevocably elects to exercise the Option and to sell a
portion of the Shares so purchased in order to pay the Exercise Price, and
whereby the NASD Dealer irrevocably commits upon receipt of such stock to
forward the Exercise Price directly to the Company, or (b) through a “margin”
commitment from the Participant and an NASD Dealer whereby the Participant
irrevocably elects to exercise the Option and to pledge the Shares so purchased
to the NASD Dealer in a margin account as security for a loan from the NASD
Dealer in the amount of the Exercise Price and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the Exercise Price
directly to the Company.

 

(k)                                  “Cause” means:

 

(i)                                     An intentional act of fraud,
embezzlement, theft or personal dishonesty; willful misconduct, or breach of
fiduciary duty involving personal profit by the Participant in the course of his
employment.  No act or failure to act shall be deemed to have been intentional
or willful if it was due primarily to an error in judgment or negligence.  An
act or failure to act shall be considered intentional or willful if it is not in
good faith and if it is without a reasonable belief that the action or failure
to act is in the best interest of the Company or a Subsidiary;

 

A-2

--------------------------------------------------------------------------------


 

(ii)           Intentional wrongful damage by the Participant to the business or
property of the Company or a Subsidiary, causing material harm to the Company or
a Subsidiary;

 

(iii)          Breach by the Participant of any confidentiality or nondisclosure
agreement in effect from time to time with the Company or a Subsidiary;

 

(iv)          Gross negligence or insubordination by the Participant in the
performance of his duties; or

 

(v)           Removal or permanent prohibition of the Participant from
participating in the conduct of Company’s or a Subsidiary’s affairs by an order
issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12
USC 1818(e)(4) and (g)(1).

 

(l)                                     “Change in Control” will have the
meaning assigned to such term in Section 10.2.

 

(m)                               “Code” means the Internal Revenue Code of
1986, as amended.

 

(n)                                 “Committee” means the Compensation Committee
of the Board serving on the date this Plan is approved by the shareholders or
thereafter.

 

(o)                                 “Company” means, unless otherwise stated,
First Financial Corporation, organized and existing under the laws of the State
of Indiana, or any successor (by merger, consolidation, purchase or otherwise)
to such corporation which assumes the obligations of such corporation under the
Plan.

 

(p)                                 “Covered Employee” means an Eligible
Employee who, on the last day of the taxable year, is (i) the chief executive
officer of the Company or is acting in such a capacity, or (ii) among the four
highest compensated officers (other than the chief executive officer) for the
taxable year.

 

(q)                                 “Director” means any individual who is a
member of the Board.

 

(r)                                    “Disability” a disability as determined
under a long-term disability insurance policy sponsored by the Company or a
Subsidiary.  Notwithstanding the foregoing, the term “Disability” for purposes
of Section 5.9 will mean the inability to engage in any substantial gainful
activity by reason of any medically determinable physical and mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.

 

(s)                                  “Effective Date” means January 1, 2011.

 

(t)                                    “Eligible Employee” means all employees
of the Company or an Affiliate, whether such employees are employed on the date
that this Plan is adopted by the Board or become employed subsequent to such
approval, who are included in Tier

 

A-3

--------------------------------------------------------------------------------


 

I, Tier II or Tier III, or who are otherwise deemed by the Committee to be an
“Eligible Employee.”  For purposes of the Plan, “Tier 1” means employment as the
Company’s Chief Executive Officer or President.  “Tier 2” means employment as
the Bank’s Chief Financial Officer, Chief Credit Officer or Chief Operating
Officer.  “Tier 3” means employment as the Bank’s Head of Branch Administration
and Head of Wealth Management.

 

(u)                                 “Exercise Period” means the period during
which a SAR will be exercisable in accordance with the applicable Award
Agreement and Article 6.

 

(v)                                 “Exercise Price” means the price at which a
Share may be purchased by a Participant pursuant to the exercise of an Option.

 

(w)                               “Fair Market Value” means the mean between the
highest and lowest quoted selling prices of the common stock of the Company as
reported on NASDAQ as of the day the applicable Award is granted to a
Participant.  The Company’s common stock was not traded on such date, then on
the day prior to such date or on the next preceding day on which the Company’s
common stock was traded;

 

(x)                                   “Good Reason” means the occurrence of any
of the following events, which has not been consented to in advance by the
Participant in writing:

 

(i)                                     The requirement that the Participant
move his personal residence;

 

(ii)                                  A reduction of ten percent or more in the
Participant’s Base Salary, unless part of an institution-wide reduction and
similar to the reduction in the base salary of all other similarly situated
officers of the Company or the Bank;

 

(iii)                               The removal of the Participant from
participation in any incentive compensation (including, but not limited to, the
Plan) or performance-based compensation plans or bonus plans unless the Company
terminates participation in the plan or plans with respect to all other
similarly situated officers of the Company or the Bank;

 

(iv)                              The assignment to the Participant of duties
and responsibilities materially different from those normally associated with
his position; or

 

(v)                                 A material diminution or reduction in the
Participant’s responsibilities or authority (including reporting
responsibilities) in connection with his employment with the Company or a
Subsidiary.

 

(y)                                 “Grant Date” means, with respect to any
Award granted under this Plan, the date on which the Award was granted by the
Committee, regardless if the Award Agreement to which the Award relates is
executed subsequent to such date.

 

(z)                                   Incentive Award” means a cash-based Award
granted to a Participant pursuant to Article 9.

 

A-4

--------------------------------------------------------------------------------


 

(aa)                            “Incentive Stock Option” means an Option granted
under this Plan to purchase Shares which is designated as an Incentive Stock
Option and is intended to meet the requirements of Code Section 422.

 

(bb)                          “NASD Dealer” means a broker-dealer who is a
member of the National Association of Securities Dealers, Inc.

 

(cc)                            “Nonqualified Stock Option” means an Option
granted under this Plan to purchase Shares which is not an Incentive Stock
Option.

 

(dd)                          “Option” means an Incentive Stock Option or a
Nonqualified Stock Option.

 

(ee)                            “Option Period” means the period during which an
Option will be exercisable in accordance with the applicable Award Agreement and
Article 5.

 

(ff)                                “Participant” means an Eligible Employee who
has been determined by the Committee to be eligible to participate in the Plan.

 

(gg)                          “Performance Goals” means the goals which must be
attained, as determined by the Committee in its sole discretion utilizing the
United States Treasury Department final “Guidance on Sound Incentive
Compensation Policies” and any subsequent guidance hereafter provided by
applicable statute, rule or regulation, for a Participant to earn an Award.  As
determined by the Committee in its sole discretion, the Performance Goals
applicable to each Award granted under the Plan will provide for a targeted
level or levels of financial achievement with respect to one or more of the
following business criteria: (a) return on assets; (b) earnings before interest,
taxes, depreciation and amortization (EBITDA); (c) net income; (d) total
shareholder return; (e) return on equity; (f) Affiliate or division operating
income; (g) pre- or after-tax income; (h) cash flow; (i) cash flow per share;
(j) earnings per share (basic or diluted); (k) return on invested capital;
(l) economic value added (or an equivalent metric); (m) share price performance;
(n) improvement in or attainment of expense levels; (o) loan growth; (p) asset
quality; (q) loan spread; (r) deposit growth; and (s) improvement in or
attainment of working capital levels.  The Performance Goals may differ from
Participant to Participant and from Award to Award.

 

(hh)                          “Performance Period” means the period of time
during which Performance Goals must be achieved with respect to an Award, as
determined by the Committee in its sole discretion.

 

(ii)                                  “Period of Restriction” means the period
during which Shares of Restricted Stock or Restricted Stock Units are subject to
transfer restrictions and, therefore, the Shares or Units are subject to a
substantial risk of forfeiture.

 

(jj)                                  “Plan” means the First Financial
Corporation 2011 Omnibus Equity Incentive Plan, as set forth in this document
and as hereafter amended from time to time.

 

A-5

--------------------------------------------------------------------------------


 

(kk)                            “Restricted Stock” means an Award granted to a
Participant pursuant to Article 7.

 

(ll)                                  “Restricted Stock Unit” means an Award
granted to a Participant pursuant to Article 8.

 

(mm)                      “Retirement” or “Retires” means a Participant’s
Termination of Service on or after attaining age 65 for reasons other than
Cause, Good Reason, death or Disability.

 

(nn)                          “Rule 16b-3” means Rule 16b-3 promulgated under
the 1934 Act, and any future rule or regulation amending, supplementing or
superseding such rule.

 

(oo)                          “Section 16 Person” means a person subject to
potential liability under Section 16(b) of the 1934 Act with respect to
transactions which involve equity securities of the Company.

 

(pp)                          “Shares” means the whole shares of issued and
outstanding regular voting common stock, no par value, of the Company, whether
presently or hereafter issued and outstanding, and any other stock or securities
resulting from adjustment of Shares as provided in Section 4.7, or the stock of
any successor to the Company which is so designated for the purposes of the
Plan.

 

(qq)                          “Stock Appreciation Right” or “SAR” means an Award
granted to a Participant pursuant to Article 6.

 

(rr)                                “Subsidiary” means a corporation,
partnership or limited liability company, a majority of the outstanding voting
stock, general partnership interests or membership interests, as the case may
be, of which is owned or controlled, directly or indirectly, by the Company or
by one or more other Subsidiaries of the Company.  A Subsidiary includes any
Subsidiary of the Company as of the Effective Date and each entity that becomes
a Subsidiary of the Company after the Effective Date.

 

(ss)                            “Termination of Service” or “Termination” means
the occurrence of any act or event or any failure to act, whether pursuant to an
employment agreement or otherwise, that actually or effectively causes or
results in a Participant ceasing, for whatever reason, to be an employee of the
Company or an Affiliate, including, but not limited to, death, Disability,
Retirement, termination by the Company or an Affiliate of the Participant’s
employment with the Company or an Affiliate (whether with or without Cause) and
voluntary resignation or termination by the Participant of his or her employment
with the Company or an Affiliate (whether with or without Good Reason).  A
Termination of Service will also occur with respect to an Eligible Employee who
is employed by an Affiliate if the Affiliate ceases to be an Affiliate of the
Company and the Participant does not immediately thereafter become an Eligible
Employee of the Company or another Affiliate.  For purposes of this Plan,
transfers or changes of employment of a Participant

 

A-6

--------------------------------------------------------------------------------


 

between the Company and an Affiliate (or between Affiliates) will not be deemed
a Termination of Service.

 

ARTICLE 2

 

ADMINISTRATION

 

2.1          The Committee.  This Plan will be administered by the Committee. 
The decision or action of a majority of the actual number of members of the
Committee will constitute the decision or action of the Committee.  The
Committee will consist of not less than three Directors.  The members of the
Committee will be appointed from time to time by, and will serve at the pleasure
of, the Board.  The Committee will be comprised solely of Directors who are
(a) “nonemployee directors” under Rule 16b-3, (b) “outside directors” as
described in Treasury Regulation Section 1.162-27(e)(3), and (c) independent
under the director independence requirements of the NASDAQ Stock Market or, if
it changes, the principal securities exchange or market on which the Shares are
then traded or listed.  Failure of the Committee to be so comprised will not
result in the cancellation, termination, expiration or lapse of any Award.

 

2.2          Authority of the Committee.  Except as limited by law or by the
Articles of Incorporation or By-Laws of the Company, and subject to the
provisions of this Plan, the Committee will have full power and discretion to:
(a) select Eligible Employees who will participate in the Plan; (b) determine
the sizes and types of Awards; (c) determine the terms and conditions of Awards
in a manner consistent with this Plan; (d) construe and interpret this Plan, all
Award Agreements and any other agreements or instruments entered into under this
Plan; (e) establish, amend or waive rules and regulations for the Plan’s
administration; and (f) amend the terms and conditions of any outstanding Award
and applicable Award Agreement to the extent such terms and conditions are
within the discretion of the Committee as provided in this Plan; provided
however, the Committee may only accelerate the exercisability or vesting of an
Award in connection with a Participant’s death, Disability, Retirement, in
connection with a Change in Control, or to the extent such actions involve an
aggregate number of Shares not in excess of five percent of the number of Shares
initially available for Awards under Section 4.1.  Further, the Committee will
make all other determinations which may be necessary or advisable for the
administration of this Plan.  All determinations and decisions made by the
Committee, the Board and any delegate of the Committee will be final, conclusive
and binding on all persons, including the Company and Participants.  No such
determinations will be subject to de novo review if challenged in court.

 

2.3          Delegation by the Committee.  The Committee, in its sole discretion
and on such terms and conditions as it may provide, may delegate all or any part
of its authority and powers under this Plan to one or more Directors or officers
of the Company; provided, however, that the Committee may not delegate its
authority and powers (a) with respect to grants to Section 16 Persons, or (b) in
any way which would jeopardize this Plan’s qualification under Code
Section 162(m) or (c) adversely impact Awards under Rule 16b-3.

 

2.4          Notice to Committee.  Any notice or document required to be given
to or filed with the Committee will be properly given or filed if hand delivered
(and a delivery receipt is received) or mailed by certified mail, return receipt
requested, postage paid, to the Compensation

 

A-7

--------------------------------------------------------------------------------


 

Committee, First Financial Corporation Board of Directors, at P.O. Box 540,
Terre Haute, Indiana, 47808.

 

2.5          Considerations in Establishing Performance Goals.  In determining
appropriate Performance Goals and the relative weight accorded each Performance
Goal, the Committee must:

 

(a)                                  Balance risk and financial results in a
manner that does not encourage Participants to expose the Company and its
Subsidiaries to imprudent risks;

 

(b)                                 Make such determination in a manner designed
to ensure that Participant’ overall compensation is balanced and that the Awards
are consistent with the policies and procedures of the Company and its
Subsidiaries regarding such compensation arrangements; and

 

(c)                                  Monitor the success of the Performance
Goals and weighting established in prior years, alone and in combination with
other incentive compensation awarded to the same Participants, and make
appropriate adjustments in future calendar years as needed so that payments
appropriately incentivize Participants and appropriately reflect risk.

 

2.6          Communication of Award Opportunity Level and Awards.  Not later
than 90 days following the beginning of each Performance Period, as applicable,
the Performance Goals (and their respective weightings) and any other
requirements, criteria, attributes, terms and conditions for Awards for such
Performance Period shall be communicated in writing by the Committee to the
Participants eligible for such Awards in an Award Agreement.

 

2.7          Code Section 162(m) Performance Requirements.  Notwithstanding any
other provision of the Plan to the contrary, for purposes of qualifying Awards
to Covered Employees as “performance-based compensation” under Code
Section 162(m), the Committee will establish the specific targets under the
Performance Goals applicable to the Awards.  Such targets under the Performance
Goals will be set by the Committee on or before the latest date permissible to
enable the Awards, to qualify as “performance-based compensation” under Code
Section 162(m).  In granting Awards intended to qualify under Code
Section 162(m), the Committee will follow any procedures determined by it from
time to time to be necessary or appropriate in its sole discretion to ensure
qualification of the Awards under Code Section 162(m), including but not limited
to, certifying that the Performance Goals and other material terms were in fact
satisfied.

 

ARTICLE 3

 

ELIGIBILITY

 

3.1          Eligibility.  Except as herein provided, the individuals who are
eligible to participate in this Plan and be granted Awards are those individuals
who are Eligible Employees.  The Committee may, from time to time and in its
sole discretion, select Eligible Employees to be granted Awards and will
determine the terms and conditions with respect thereto.  In making any such
selection and in determining the form of the Award, the Committee may give
consideration

 

A-8

--------------------------------------------------------------------------------


 

to the functions and responsibilities of the Eligible Employee to the Company or
its Affiliates, the value of the Eligible Employee’s services (past, present and
future) to the Company or its Affiliates and such other factors deemed relevant
by the Committee in its sole discretion.  An Eligible Employee will become a
Participant in this Plan as of the date specified by the Committee.  A
Participant can be removed as an active Participant by the Committee effective
as of any date; provided, however, that no such removal will adversely affect
any Award previously granted to the Participant.

 

3.2          No Contract of Employment.  Neither this Plan nor any Award
Agreement executed hereunder will constitute a contract of employment between an
Eligible Employee and the Company or an Affiliate, and participation in this
Plan will not give an Employee the right to be rehired by or retained in the
employment of the Company or an Affiliate.

 

ARTICLE 4

 

SHARES SUBJECT TO THIS PLAN

 

4.1          Number of Shares.

 

(a)                                  Maximum Number.  Subject to adjustment as
provided in Section 4.7, the maximum number of Shares cumulatively available for
issuance under this Plan pursuant to the: (a) exercise of Options; (b) grant of
SARs; (c) grant of Shares of Restricted Stock; and (d) payment of Restricted
Stock Units, will not exceed Seven Hundred Thousand (700,000) Shares, plus (i) 
Shares tendered (actually or by attestation) to the Company in connection with
the exercise of Options; (ii) Shares purchased by the Company in the open market
or otherwise using the cash proceeds upon the exercise of Options; (iii) Shares
settled hereunder in cash; and (iv) Shares withheld pursuant to Article 11.

 

(b)                                 Limits on Awards.  In calculating the number
of Shares available for issuance under this Plan, each year no more than One
Hundred Twenty-Five Thousand (125,000) Shares will be available in the aggregate
for the grant of Awards under the Plan and no more than One Hundred Twenty-Five
Thousand (125,000) Shares will be available as an Award to any Participant. 
Shares issued under this Plan may be (i) authorized but unissued Shares,
treasury Shares, (ii) reacquired Shares (including Shares purchased in the open
market), or (iii) any combination thereof, as the Committee may from time to
time determine in its sole discretion.

 

(c)                                  Forfeited and Unpurchased Shares.  Shares
covered by an Award that are forfeited or that remain unpurchased or
undistributed upon termination or expiration of the Award may be made the
subject of further Awards to the same or other Participants.  If the exercise
price of any Option is satisfied by tendering Shares (by either actual delivery
or attestation), only the number of Shares actually issued, net of the Shares
tendered, will be deemed issued for purposes of determining the number of Shares
available for Awards under this Plan.  Additionally, if Shares are withheld
pursuant to Section 11.2, only the number of Shares actually issued, net of the
Shares withheld, will be deemed issued for

 

A-9

--------------------------------------------------------------------------------


 

purposes of determining the number of Shares available for Awards under this
Plan.

 

4.2          Release of Shares.  Subject to the limitations set forth in this
Plan, the Committee will have full authority to determine the number of Shares
available for Awards and, in its sole discretion, may include (without
limitation) as available for distribution: (a) any Shares that have ceased to be
subject to an Award; (b) any Shares subject to an Award that have been
previously forfeited; (c) any Shares under an Award that otherwise terminates
without the issuance of Shares being made to a Participant; (d) any Shares that
are received by the Company in connection with the exercise of an Award,
including the satisfaction of any tax liability or tax withholding obligation;
or (e) any Shares repurchased by the Company in the open market or otherwise,
having an aggregate repurchase price no greater than the amount of cash proceeds
received by the Company from the exercise of Options granted under this Plan. 
Any Shares that are available immediately prior to the termination of the Plan,
or any Shares returned to the Company for any reason subsequent to the
termination of the Plan, may be transferred to a successor plan.

 

4.3          Restrictions on Shares.  Shares issued upon exercise of an Award
will be subject to the terms and conditions specified herein and to such other
terms, conditions and restrictions as the Committee in its sole discretion may
determine and provide in the Award Agreement.  The Company will not be required
to issue or deliver any certificates for Shares, cash or other property prior to
the (a) listing of such Shares on any stock exchange (or other public market) on
which the Shares may then be listed (or regularly traded), and (b) completion of
any registration or qualification of such shares under federal, state, local or
other law, or any ruling or regulation of any government body which the
Committee determines to be necessary or advisable.  The Company may cause any
certificate for any Shares to be delivered hereunder to be properly marked with
a legend or other notation reflecting the limitations on transfer of such Shares
as provided in this Plan or as the Committee may otherwise require. 
Participants, or any other persons entitled to benefits under this Plan, must
furnish to the Committee such documents, evidence, data or other information as
the Committee considers necessary or desirable for the purpose of administering
this Plan.  The benefits under this Plan for each Participant, and each other
person who is entitled to benefits hereunder, are to be provided on the
condition that he furnish full, true and complete data, evidence or other
information, and that he promptly signs any document reasonably related to the
administration of this Plan requested by the Committee.  No fractional Shares
will be issued under this Plan; rather, fractional shares will be aggregated and
then rounded to the next lower whole Share.

 

4.4          Book-Entry Securities.  The Company shall have the right to
maintain all Awards in book-entry form in the name of the Participant until such
time as such Awards shall have been vested and the requirements of Section 4.3
have been met.

 

4.5          Shareholder Rights.  Except with respect to Restricted Stock as
provided in Article 7 and dividend rights as provided in Section 4.6, no person
will have any rights of a shareholder (including, but not limited to, voting
rights) as to Shares subject to an Award until, after proper exercise or vesting
of the Award or other action as may be required by the Committee in its sole
discretion, such Shares have been recorded on the Company’s official shareholder
records (or the records of its transfer agents) as having been issued and
transferred to

 

A-10

--------------------------------------------------------------------------------


 

the Participant.  Upon exercise of the Award or any portion thereof, the Company
will have a reasonable period in which to issue and transfer the Shares to the
Participant, and the Participant will not be treated as a shareholder for any
purpose whatsoever prior to such issuance and transfer.  No payment or
adjustment will be made for rights for which the record date is prior to the
date such Shares are recorded as issued and transferred in the Company’s
official shareholder records (or the records of its transfer agents or
registrars), except as otherwise provided herein or in an Award Agreement.

 

4.6          Dividends and Dividend Equivalents.  The Committee may provide that
Awards denominated in Shares earn dividends or dividend equivalents.  Such
dividends and dividend equivalents may be paid currently in cash or Shares or
may be credited to an account established by the Committee in the Participant’s
name.  In addition, dividends or dividend equivalents paid on outstanding Awards
or issued Shares may be credited to such account rather than paid currently. 
Any crediting of dividends or dividend equivalents may be subject to such
restrictions and conditions as the Committee may establish, including
reinvestment in additional Shares or Share equivalents.  Notwithstanding the
foregoing, dividends or dividend equivalents on unvested portions of Awards
whose vesting is subject to the achievement of specified Performance Goals will
be subject to the same restrictions as the underlying Shares or units to which
such dividends or dividend equivalents relate.

 

4.7          Changes in Stock.

 

(a)                                  Substitution of Stock and Assumption of
Plan.  In the event of any change in the Shares by virtue of any stock
dividends, stock splits, recapitalizations or reclassifications or in the event
that other stock is substituted for the Shares as the result of any merger,
consolidation, share exchange, reorganization or any similar transaction which
does not constitute a Change in Control of the Company, the Committee will
correspondingly adjust the (i) number, kind and class of Shares which may be
delivered under this Plan, (ii) number, kind, class and price of Shares subject
to outstanding Awards (except for mergers or other combinations in which the
Company is the surviving entity), and (iii) numerical limits of Sections 4.1 and
5.1, all in such manner as the Committee in its sole discretion determines to be
advisable or appropriate to prevent the dilution or diminution of such Awards;
provided, however, in no event will the One Hundred Thousand Dollar ($100,000)
limit on Incentive Stock Options contained in Section 5.1 be affected by an
adjustment under this subsection.  The Committee’s determinations under this
subsection will be final and conclusive.

 

(b)                                 Conversion of Shares.  In the event the
Company is a party to a merger, consolidation, share exchange, stock or asset
purchase or other reorganization (“Acquisition Transaction”) that would
constitute a Change in Control of the Company, the agreement under which such
Acquisition Transaction is effected (“Merger Agreement”) may provide for any one
or more of the following (subject to the provisions of Section 10.1), which
shall apply on a consistent basis to all similarly situated outstanding Awards
(but may be applied differently for different types of Awards or Awards having
differing characteristics), in all cases without the consent of any Participant:

 

A-11

--------------------------------------------------------------------------------


 

(i)                                     The assumption of (or substitution of
equivalent awards for) outstanding Options, SARs, Restricted Stock and
Restricted Stock Units by the surviving corporation or its parent (or for their
continuation by the Company if the Company is a surviving corporation), in which
case each Award shall be adjusted consistent with the consideration received for
Shares under the Merger Agreement in accordance with the principles set forth in
subsection 4.7(a);

 

(ii)                                  The cancellation of outstanding Options
and SARs upon payment of a cash amount for each Share or Share equivalent under
the Award (whether or not vested, earned or exercisable prior to the effective
time of such Acquisition Transaction) equal to the positive difference (or if
there is no positive difference, cancellation without payment) between (A) the
cash amount or Fair Market Value of the other consideration to be paid for each
Share under the Merger Agreement and (B) the Exercise Price of any Option or
SAR;

 

(iii)                               The cancellation, without consideration, of
outstanding Options and SARs not exercised prior to the effective time of such
Acquisition Transaction; provided that Participants are given reasonable notice
in advance of the effective time of such Acquisition Transaction that such
Options or SARs are fully vested, may be exercised prior to such Acquisition
Transaction, and will expire if not so exercised; and/or

 

(iv)                              The cancellation of outstanding Restricted
Stock and Restricted Stock Units upon payment or delivery of the consideration
under the Merger Agreement for each Share or Share equivalent under the Award
(whether or not vested prior to the effective time of such Acquisition
Transaction).

 

Shares issued in connection with the Awards that are assumed, converted or
substituted under this subsection will not reduce the number of Shares reserved
for issuance under Section 4.1.

 

ARTICLE 5

 

STOCK OPTIONS

 

5.1          Grant of Options.  Subject to the terms and provisions of this
Plan, the Committee, at any time and from time to time, may grant Options to any
Participant in such amounts as the Committee, in its sole discretion, may
determine.  The Committee may grant Incentive Stock Options, Nonqualified Stock
Options or any combination thereof.  Subject to the terms and provisions of this
Plan, the Committee, in its sole discretion, will determine the number of Shares
subject to each Option; provided, however, no Participant may be granted
Incentive Stock Options under this Plan which would result in Shares with an
aggregate Fair Market Value (measured on the Grant Date(s)) of more than One
Hundred Thousand Dollars ($100,000) first becoming exercisable in any one
calendar year.

 

A-12

--------------------------------------------------------------------------------


 

5.2          Option Award Agreement.  Each Award of an Option will be evidenced
by an Award Agreement that will specify the Exercise Price, the number of Shares
to which the Option pertains, the Option Period, any conditions to exercise of
the Option and such other terms and conditions as the Committee, in its sole
discretion, determines.  The Award Agreement will also specify whether the
Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option.  All grants of Options intended to constitute Incentive Stock Options
will be made in accordance, and all Award Agreements pursuant to which Incentive
Stock Options are granted will comply, with the requirements of Code
Section 422.

 

5.3          Exercise Price.  The Exercise Price for each Option will be
determined by the Committee under this Section; provided, however, except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Awards
may not be amended to reduce the Exercise Price of outstanding Options or cancel
outstanding Options in exchange for cash, other Awards or Options with an
Exercise Price that is less than the Exercise Price of the original Options
without shareholder approval.

 

(a)                                  Nonqualified Stock Options.  In the case of
a Nonqualified Stock Option, the Exercise Price per Share will be determined by
the Committee; provided, however, in no event will the Exercise Price be less
than 100 percent of the Fair Market Value of the Shares to which the
Nonqualified Stock Option relates, determined as of the Grant Date.

 

(b)                                 Incentive Stock Options.  In the case of an
Incentive Stock Option, the Exercise Price will be not less than 100 percent of
the Fair Market Value of the Shares to which the Incentive Stock Option relates
determined as of the Grant Date; provided, however, that if, on the Grant Date,
the Participant (together with persons whose stock ownership is attributed to
the Participant pursuant to Code Section 424(d)) owns securities possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Company or any of its Subsidiaries, the Exercise Price will be not less than
110 percent of the Fair Market Value of the Shares to which the Incentive Stock
Option relates, determined as of the Grant Date.

 

(c)                                  Substitute Options.  Notwithstanding the
provisions of Sections 5.3(a) and 5.3(b), in the event that the Company or an
Affiliate consummates a transaction described in Code Section 424(a) (e.g., the
acquisition of property or stock from an unrelated corporation), individuals who
become Eligible Employees on account of such transaction may be granted Options
in substitution for options granted by such former employer.  If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
Code Section 424(a), shall determine the Exercise Price of such substitute
Options.  In carrying out the provisions of this subsection, the Committee will
apply the principles contained in Section 4.7.

 

A-13

--------------------------------------------------------------------------------


 

5.4          Duration of Options.  Subject to the terms and provisions of
Articles 10 and 12, the Option Period with respect to each Option will commence
and expire at such times as the Committee provides in the Award Agreement,
provided that:

 

(a)                                  Incentive and Nonqualified Stock Options
will not be exercisable later than the tenth anniversary of their respective
Grant Dates;

 

(b)                                 Incentive Stock Options granted to an
Eligible Employee who possesses more than ten percent of the total combined
voting power of all classes of Shares of the Company, taking into account the
attribution rules of Code Section 422(d), will not be exercisable later than the
fifth anniversary of their Grant Date(s); and

 

(c)                                  Subject to Section 5.8, the Committee may,
in its sole discretion, after an Option is granted, extend the maximum term of
the Option to a date not later than the earlier of (i) the end of the Option
Period of the Options or (ii) the tenth anniversary of the Grant Date.  Any such
extension of an Option pursuant to this subsection will comply with the
requirements of Code Section 409A.

 

5.5          Exercisability of Options.  Subject to the provisions of this
Article and Article 10, all Options granted under this Plan will be exercisable
at such times, under such terms and subject to such restrictions and conditions
as the Committee determines in its sole discretion and as specified in the Award
Agreements to which the Options relate.  After an Option is granted, the
Committee, in its sole discretion, may accelerate the exercisability of the
Option.

 

5.6          Method of Exercise.  Subject to the provisions of this Article and
the applicable Award Agreement, a Participant may exercise an Option, in whole
or in part, at any time during the Option Period to which the Option relates by
giving written notice to the Company of exercise on a form provided by the
Committee.  Such notice will specify the number of Shares subject to the Option
to be purchased and will be accompanied by payment in full of the total Exercise
Price by cash or check or such other form of payment as the Company may accept. 
If permitted by the applicable Award Agreement, payment in full or in part may
also be made by:

 

(a)                                  Delivering Shares already owned by the
Participant that have a total Fair Market Value on the date of such delivery
equal to the total Exercise Price;

 

(b)                                 The delivery of cash by a broker-dealer as a
Cashless Exercise; or

 

(c)                                  Reducing the number of Shares issued upon
the exercise by the largest number of whole Shares that has a Fair Market Value
that does not exceed the aggregate exercise price for the Shares exercised under
this method.  Shares will no longer be outstanding under an Option (and will
therefore not thereafter be exercisable) following the exercise of such Option
to the extent of (i) Shares used to pay the exercise price of an Option under
the ‘net exercise,’ (ii) Shares actually delivered to the Participant as a
result of such exercise and (iii) any Shares withheld for purposes of tax
withholding; or

 

(d)                                 Any combination of the foregoing.

 

A-14

--------------------------------------------------------------------------------


 

No Shares will be issued until the Exercise Price has been paid in full.  A
Participant will have all of the rights of a shareholder of the Company holding
the class of Shares subject to the Option (including, if applicable, the right
to vote the Shares) when the Participant has given written notice of exercise,
paid the Exercise Price in full, and such Shares have been recorded on the
Company’s official shareholder records (or the records of its transfer agents or
registrars) as having been issued and transferred to the Participant.

 

5.7          Restrictions on Share Transferability.  In addition to the
restrictions imposed by Section 14.9, the Committee may impose such restrictions
on any Shares acquired pursuant to the exercise of an Option as it may deem
advisable or appropriate in its sole discretion, including, but not limited to,
restrictions related to applicable Federal and state securities laws and the
requirements of the NASDAQ Stock Market or any other national securities
exchange or market on which Shares are then listed or traded.

 

5.8          Termination of Service.  Unless otherwise provided in the Award
Agreement or determined by the Committee in its sole discretion, if a
Participant incurs a Termination of Service prior to the end of the Option
Period, the following provisions apply:

 

(a)                                  If the Termination of Service is due to
death, Disability or Retirement, any unexpired and unexercised Options held by
such Participant will thereafter be exercisable until the expiration of the
Option Period.

 

(b)                                 If the Termination of Service is involuntary
on the part of the Participant (but is not due to death or Disability and is not
with Cause) or is voluntary on the part of the Participant, including a Good
Reason termination by the Participant, (but is not due to Retirement), any
Options held by such Participant will terminate on the Termination of Service,
except that such Options, to the extent exercisable at the time of Termination
of Service, may be exercised until the expiration of the shorter of the
following two periods: (i) the 30 consecutive-day period commencing on the date
of Termination of Service, or (ii) the date on which the Option Period expires.

 

(c)                                  If the Termination of Service is with
Cause, all of his Options, whether or not exercisable, will terminate
immediately as of the date of such Termination of Service.

 

5.9          Special Provision for Incentive Stock Options.  Notwithstanding any
other provision of this Plan to the contrary, an Incentive Stock Option will not
be exercisable more than (a) three months after the Participant’s Termination of
Service for any reason other than Disability, or (b) one year after the
Participant’s Termination of Service by reason of Disability.

 

ARTICLE 6

 

STOCK APPRECIATION RIGHTS

 

6.1          Grant of SARs.  Subject to the terms and conditions of this Plan,
the Committee, at any time and from time to time, may grant SARs to any
Participant in such amounts as the Committee, in its sole discretion,
determines.

 

A-15

--------------------------------------------------------------------------------


 

(a)                                  Number of SARs.  Subject to the limitations
of Section 4, the Committee will have complete discretion to determine the
number of SARs granted to any Participant.

 

(b)                                 Fair Market Value at Grant Date and Other
Terms.  The Committee, subject to the provisions of this Plan, will have
complete discretion to determine the terms and conditions of SARs granted under
this Plan; provided, however, the value of Shares underlying SARs on the Grant
Date will be not less than 100 percent of the Fair Market Value of a Share on
the Grant Date.

 

6.2          SAR Award Agreement.  Each Award of SARs will be evidenced by an
Award Agreement that specifies the Fair Market Value of a Share on the Grant
Date, the Exercise Period, the number of SARs and any conditions on the exercise
of the SAR and such other terms and conditions as the Committee, in its sole
discretion, determines.

 

6.3          Duration of SARs.  Each SAR granted under this Plan may be
exercised until the expiration of the Exercise Period determined by the
Committee, in its sole discretion, as set forth in the applicable Award
Agreement; provided, however, that no SAR will be exercisable later than the
tenth anniversary of its Grant Date.

 

6.4          Exercise of SARs.  Stock Appreciation Rights will be exercisable on
such terms and conditions as the Committee, in its sole discretion, specifies in
the applicable Award Agreement.  A Participant may exercise a SAR at any time
during the Exercise Period to which the SAR relates by giving written notice to
the Committee of exercise on a form provided by the Committee.  Such notice will
specify the number of SARs being exercised.

 

6.5          Payment of SAR Amount.  Upon exercise of a SAR, a Participant will
be entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a)                                  The positive difference between the Fair
Market Value of a Share on the Grant Date and the Fair Market Value of a Share
on the date of exercise; by

 

(b)                                 The number of Shares with respect to which
the SAR is exercised.

 

At the sole discretion of the Committee, the payment may be in cash, in Shares
which have a Fair Market Value equal to the cash payment calculated under this
Section, or in a combination of cash and Shares.

 

6.6          Termination of Service.  Unless otherwise provided in the Award
Agreement or determined by the Committee in its sole discretion, if a
Participant incurs a Termination of Service prior to the end of the Exercise
Period, the following provisions apply:

 

(a)                                  If the Termination of Service is due to
death, Disability or Retirement, any unexpired and unexercised SARs held by such
Participant will thereafter be exercisable until the expiration of the Exercise
Period.

 

(b)                                 If the Termination of Service is involuntary
on the part of the Participant (but is not due to death or Disability and is not
with Cause) or is voluntary on the part of

 

A-16

--------------------------------------------------------------------------------


 

the Participant, including a Good Reason termination by the Participant (but is
not due to Retirement), any SARs held by such Participant will terminate on the
date of the Termination of Service, except that such SARs, to the extent
exercisable at the time of Termination of Service, may be exercised until the
expiration of the shorter of the following two periods: (i) the 30
consecutive-day period commencing on the date of Termination of Service, or
(ii) the expiration of the Exercise Period.

 

(c)                                  If the Termination of Service is with
Cause, all of his SARs, whether or not exercisable, will terminate immediately
as of the date of such Termination of Service.

 

6.7          Termination of SAR.  A SAR will terminate, if not exercised, upon
the expiration of the Exercise Period and at such other time as provided in the
applicable Award Agreement.

 

ARTICLE 7

 

RESTRICTED STOCK

 

7.1          Grant of Restricted Stock.  Subject to the terms and provisions of
this Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to any Participant in such amounts as the Committee, in its
sole discretion, determines.  Subject to the limitations of Article 4, the
Committee, in its sole discretion, will determine the number of Shares of
Restricted Stock to be granted to each Participant.

 

7.2          Restricted Stock Award Agreement.  Each Award of Restricted Stock
will be evidenced by an Award Agreement that specifies the number of Shares
granted, the applicable Performance Goals, the Performance Period, the Period of
Restriction and such other terms and conditions as the Committee, in its sole
discretion, determines.  Unless the Committee in its sole discretion determines
otherwise, Shares of Restricted Stock will be held by the Company, and will not
be delivered to any Participant until the end of the applicable Period of
Restriction.

 

7.3          Transferability.  Except as provided in this Article, Shares of
Restricted Stock may not be sold, transferred, assigned, margined, encumbered,
gifted, bequeathed, alienated, hypothecated, pledged or otherwise disposed of,
whether by operation of law, whether voluntarily or involuntarily or otherwise,
until the earlier of the end of the applicable Period of Restriction or the date
they otherwise become vested.

 

7.4          Earning of Restricted Stock.  The Participant will earn the
Restricted Stock to the extent to which the applicable threshold, target or
maximum Performance Goals have been achieved only if the Participant is still
employed by the Company or a Subsidiary on the last day of the Performance
Period.  In order to determine the actual number of Restricted Stock Units a
Participant has earned, interpolation will be used between threshold, target and
maximum levels.  If a Participant incurs a Termination of Service before the end
of the Performance Period, he will not earn any portion of his Restricted Stock
Award unless his Termination of Service was for one of the following reasons:

 

A-17

--------------------------------------------------------------------------------


 

(a)           The Participant died.

 

(b)           The Participant incurred a Disability.

 

(c)           The Participant Retired.

 

(d)           The Participant terminated employment for Good Reason.

 

(e)           The Participant’s employment was terminated without Cause.

 

If at least the threshold Performance Goals are met but the Termination of
Service was due to one or more of the circumstances described in subsections
7.4(a) through 7.4(e), he will earn a pro rata portion of the Award that he
would otherwise be entitled to for the Performance Period.  The Award will be
calculated at the level attained based on the ratio that the number of days
during the Performance Period in which he was actually employed bears to the
actual number of days in the Performance Period.  Additionally, except in the
case of Performance Goals applicable to Shares of Restricted Stock granted to
Covered Employees which are intended to qualify as “performance-based
compensation” under Code Section 162(m) (which cannot be reduced or waived
except as provided in Section 10.1), after the grant of Shares of Restricted
Stock, the Committee, in its sole discretion, may reduce or waive any
Performance Goals or related business criteria applicable to such Shares of
Restricted Stock.

 

7.5          Vesting of Restricted Stock.  Restricted Stock which has been
earned under Section 7.4, will become vested as set forth in the Award
Agreement.  In the event a Participant incurs a Termination of Service before
the end of the Period of Restriction, he will forfeit his Restricted Stock Award
unless he incurred a Termination of Service for one of the following reasons, in
which case he will become 100 percent vested:

 

(a)           The Participant died.

 

(b)           The Participant incurred a Disability.

 

(c)           The Participant Retired.

 

(d)           The Participant terminated employment for Good Reason.

 

(e)           The Participant’s employment was terminated without Cause.

 

Notwithstanding any other provision of this Article to the contrary, in the case
of Awards of Restricted Stock to Covered Employees that the Committee intends to
qualify as performance-based compensation” under Code Section 162(m) (the
vesting of which cannot be accelerated except as provided in Section 10.1), no
Restricted Stock Shares will become vested unless the applicable Performance
Goals have been met and the Participant is either employed on the last day of
the Period of Restriction or incurred an event listed in subsections
7.5(a) through 7.5(e); provided, further, that the Committee will not waive any
restrictions with respect to such Restricted Stock.  If the vesting of shares of
Restricted Stock is accelerated after the applicable Performance Goals have been
met, the amount of Restricted Stock distributed will be discounted

 

A-18

--------------------------------------------------------------------------------


 

by the Committee to reasonably reflect the time value of money in connection
with such early vesting.

 

7.6          Time and Form of Payment of Restricted Stock.  Payment of vested
Restricted Stock will be made no later than the March 15th following the end of
the year in which the Restricted Stock became vested unless (a) a Participant
timely defers payment of the Award pursuant to Section 14.2, or (b) another time
of payment is otherwise provided in the Award Agreement.

 

7.7          Voting Rights.  During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the applicable Award Agreement
provides otherwise.

 

7.8          Section 83(b) Election.  The Committee may, in its sole discretion,
provide in an Award Agreement that a Participant to whom an Award of Restricted
Stock has been made is permitted to make or is prohibited from making an
election with respect to such Restricted Stock under Code Section 83(b).  If a
Participant to whom an Award of Restricted Stock has been made is permitted to
make an election under Code Section 83(b), then the Participant shall provide a
copy of such election to the Company within 30 days following the date of
communication of the Award to the Participant.

 

ARTICLE 8

 

RESTRICTED STOCK UNITS

 

8.1          Grant of Restricted Stock Units.  Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Restricted Stock Units to any Participant in such amounts as the
Committee, in its sole discretion, determines.  Subject to the limitations of
Section 4, the Committee will have complete discretion in determining the number
of Restricted Stock Units granted to each Participant.

 

8.2          Restricted Stock Unit Award Agreement.  Each Award of Restricted
Stock Units will be evidenced by an Award Agreement that specifies the Period of
Restriction, the number of Restricted Stock Units granted, the applicable
Performance Goals, the Performance Period and such other terms and conditions as
the Committee, in its sole discretion, determines.

 

8.3          Value of Restricted Stock Units.  Each Restricted Stock Unit will
have an initial value equal to the Fair Market Value of a Share on the Grant
Date.

 

8.4          Earning of Restricted Stock Units.  The Participant will earn the
Restricted Stock Units to the extent to which the applicable threshold, target
or maximum Performance Goals have been achieved only if the Participant is still
employed by the Company or a Subsidiary on the last day of the Performance
Period.  In order to determine the actual number of Restricted Stock Units a
Participant has earned, interpolation will be used between threshold, target and
maximum levels.  If a Participant incurs a Termination of Service before the end
of the Performance Period, he will not earn any portion of his Restricted Stock
Award unless his Termination of Service was for one of the following reasons:

 

A-19

--------------------------------------------------------------------------------


 

(a)           The Participant died.

 

(b)           The Participant incurred a Disability.

 

(c)           The Participant Retired.

 

(d)           The Participant terminated employment for Good Reason.

 

(e)           The Participant’s employment was terminated without Cause.

 

If at least the threshold Performance Goals are met but the Participant had a
Termination of Service due to one or more of the circumstances described in
subsections 8.4(a) through 8.4(e), he will earn a pro rata portion of the Award
that he would otherwise be entitled to for the Performance Period.  The Award
will be calculated at the level attained based on the ratio that the number of
days during the Performance Period in which he was actually employed bears to
actual number of days in the Performance Period.  Additionally, except in the
case of Performance Goals applicable to Restricted Stock Units granted to
Covered Employees which are intended to qualify as “performance-based
compensation” under Code Section 162(m) (which cannot be reduced or waived
except as provided in Section 10.1), after the grant of a Restricted Stock Unit,
the Committee, in its sole discretion, may reduce or waive any Performance Goals
or related business criteria applicable to such Restricted Stock Unit.

 

8.5          Vesting of Restricted Stock Units.  Restricted Stock Units which
have been earned under Section 8.4, will become vested as provided in the Award
Agreement.  In the event a Participant incurs a Termination of Service before
the end of the Period of Restriction, he will forfeit his Restricted Stock Unit
Award unless he incurred the Termination of Service for one of the following
reasons, in which case he will become 100 percent vested:

 

(a)           The Participant died.

 

(b)           The Participant incurred a Disability.

 

(c)           The Participant Retired.

 

(d)           The Participant terminated employment for Good Reason.

 

(e)           The Participant’s employment was terminated without Cause.

 

Notwithstanding any other provision of this Article to the contrary, in the case
of Awards of Restricted Stock Units to Covered Employees that the Committee
intends to qualify as performance-based compensation” under Code
Section 162(m) (the vesting of which cannot be accelerated except as provided in
Section 10.1), no Restricted Stock Units will become vested unless the
applicable Performance Goals have been met and the Participant is either
employed on the last day of the Period of Restriction or incurred an event
listed in subsections 8.5(a) through 8.5(e); provided, further, that the
Committee will not waive any restrictions with respect to such Restricted Stock
Units.

 

A-20

--------------------------------------------------------------------------------


 

8.6          Time and Form of Payment of Restricted Stock Units.  Payment of
vested Restricted Stock Units will be made no later than the March 15th
following the end of the year in which the Restricted Stock Units became vested
unless (a) a Participant timely defers payment of the Award pursuant to
Section 14.2, or (b) another time of payment is otherwise provided in the Award
Agreement.  The Committee, in its sole discretion, may pay vested Restricted
Stock Units in the form of cash, in Shares (which have an aggregate Fair Market
Value equal to the value of the earned Restricted Stock Units determined as of
the last day of the applicable Performance Period) or a combination thereof.

 

ARTICLE 9

 

INCENTIVE AWARDS

 

9.1          Grant of Incentive Awards.  Subject to the terms and provisions of
this Plan, each year the Committee may, in its sole discretion, grant Incentive
Awards to any Eligible Employees.

 

9.2          Incentive Award Agreement.  Each Incentive Award will be evidenced
by an Award Agreement that specifies the applicable Performance Period,
Performance Goals, the relative weight accorded each Performance Goal, the
threshold, target and maximum Award Rates and such other terms and conditions as
the Committee, in its sole discretion, determines.

 

9.3          Performance Goals and Other Terms.  The Committee will set
Performance Goals in its sole discretion which, depending on the extent to which
they are met, will determine the size of the Incentive Award that will be paid
to the Participant.  The calculation of earned Incentive Awards will be made by
interpolating within the interval between the threshold Award Rate and the
target Award Rate and between the target Award Rate and the maximum Award Rate,
and rounding to the nearest dollar.

 

9.4          Earning of Incentive Awards.

 

(a)                                  An Incentive Award will be treated as
earned and to the extent:

 

(i)                                     the threshold, target or maximum
Performance Goals are met; and

 

(ii)                                  the Participant is employed on the last
day of the Performance Period.

 

(b)                                 In the event a Participant has a Termination
of Service before the end of the Performance Period, he will not earn any
portion of his Award unless he incurs a Termination of Service for one of the
following reasons:

 

(i)                                     The Participant died.

 

(ii)                                  The Participant incurred a Disability.

 

(iii)                               The Participant Retired.

 

(iv)                              The Participant terminated employment for Good
Reason.

 

A-21

--------------------------------------------------------------------------------


 

(v)                                 The Participant’s employment was terminated
without Cause.

 

If at least the threshold Performance Goals are met but the Participant has a
Termination of Service due to one or more of the circumstances described in
subsections 9.4(b)(i) through 9.4(b)(v), he will earn a pro rata portion of the
Award that he would otherwise be entitled to for the Performance Period.  The
Award will be calculated at the level attained based on the ratio that the
number of days during the calendar year in which he was actually employed bears
to total number of days in the Performance Period.

 

(c)                                  Additionally, except in the case of
Performance Goals applicable to Incentive Awards granted to Covered Employees
which are intended to qualify as “performance-based compensation” under Code
Section 162(m) (which cannot be reduced or waived except as provided in
Section 10.1), after the grant of an Incentive Award, the Committee, in its sole
discretion, may reduce or waive any Performance Goals or related business
criteria applicable to such Incentive Award.

 

9.5                               Vesting of Earned Incentive Awards.

 

(a)                                  Except as set forth in subsection 9.5(b), a
Participant will become vested in his or her earned Incentive Awards as provided
in an Award Agreement.

 

(b)                                 Notwithstanding subsection 9.5(a), in the
event:

 

(i)                                     The Participant died;

 

(ii)                                  The Participant incurred a Disability;

 

(iii)                               The Participant Retired;

 

(iv)                              The Participant terminated employment for Good
Reason; or

 

(v)                                 The Participant’s employment was terminated
without Cause,

 

he will not forfeit his earned Award.  In such cases, a Participant will be 100
percent vested in his earned Award and payment will made within the earlier of
(A) 75 days after the end of the Performance Period, or (B) 30 days after the
Termination of Service.

 

(c)                                  Notwithstanding any other provision of this
Article to the contrary, in the case of Incentive Awards to Covered Employees
that the Committee intends to qualify as “performance-based compensation” under
Code Section 162(m) (the vesting of which cannot be accelerated, except as
provided in Section 10.1), no Incentive Award will become vested unless the
applicable Performance Goals have first been met; provided, further, that the
Committee will not waive any restrictions with respect to such Incentive Awards.

 

A-22

--------------------------------------------------------------------------------


 

9.6          Time and Form of Payment of Vested Incentive Awards.  Except as
otherwise provided in Section 9.5, vested Incentive Awards will be paid in a
single sum in cash as provided in an Award Agreement unless a Participant timely
defers payment of the Incentive Award pursuant to Section 14.2.

 

ARTICLE 10

 

CHANGE IN CONTROL

 

10.1        Change in Control.  Notwithstanding any other provision of this Plan
to the contrary, in the event of a Change in Control of the Company, unless and
until any successor to the Company or any person or persons acquiring control of
the Company agrees to be bound by the terms of this Plan and all outstanding
Award Agreements, and agrees to assume and perform all the obligations of the
Company hereunder, all Awards granted under this Plan that then are outstanding
and that either are not then exercisable or are subject to any restrictions or
Performance Goals will, unless otherwise provided for in the Award Agreements
applicable thereto, become immediately exercisable, vested or earned at the
target earning rate and all restrictions and Performance Goals will be removed,
as of the first date that the Change in Control has been deemed to have
occurred, and will remain removed for the remaining life of the Award as
provided herein and within the provisions of the related Award Agreements.

 

10.2        Definition.  For purposes of Section 10.1 a “Change in Control” of
the Company will be deemed to have occurred if the conditions or events set
forth in any one or more of the following subsections occur:

 

(a)                                  Change in Ownership.  A change in the
ownership of the Company occurs on the date, subsequent to the Effective Date,
that any person, or group of persons, as defined in subparagraph (b), acquires
ownership of stock of the Company that, together with stock held by the person
or group, constitutes more than 50 percent of the total Fair Market Value or
total voting power of the outstanding voting stock of the Company.  However, if
any person or group is considered to own more than 50 percent of the total Fair
Market Value or total voting power of the stock, the acquisition of additional
stock by the same person or group is not considered to cause a change in the
ownership of the Company.  An increase in the percentage of stock owned by any
person or group, as a result of a transaction in which the Company acquires its
stock in exchange for property will be treated as an acquisition of stock.

 

For purposes of this Section, persons will not be considered to be acting as a
group solely because they purchase or own stock of the Company at the same time,
or as a result of the same public offering.  However, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock or similar business
transaction with the Company.  If a person, including an entity, owns stock in
both corporations that enter into a merger, consolidation, purchase or
acquisition of stock or similar transaction, such shareholder is considered to
be acting as a group with other shareholders in a corporation prior to the
transaction giving rise

 

A-23

--------------------------------------------------------------------------------


 

to the change and not with respect to the ownership interest in the other
corporation.

 

(b)                                 Change in the Effective Control.  A change
in the effective control of the Company will occur when: (i) any person or group
acquires, subsequent to the Effective Date, or has acquired during the
twelve-month period ending on the date of the most recent acquisition by such
person(s), ownership of stock of the Company possessing 30 percent or more of
the total voting power; or (ii) a majority of members of the Board is replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board prior to the date
of the appointment or election.  However, if any person or group is considered
to effectively control the Company, the acquisition of additional control of the
Company by the same person(s) is not considered to cause a change in the
effective control.

 

(c)                                  Change in the Ownership of a Substantial
Portion of the Company’s Assets.  A change in the ownership of a substantial
portion of the Company’s assets occurs on the date that any person or group
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person(s), assets from the Company that have a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets immediately prior to such
acquisition(s).  Gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 

However, there is no Change in Control under this subparagraph when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer.  A transfer of assets by the Company
is not treated as a change in the ownership of such assets if the assets are
transferred to: (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock; (ii) an entity, 50
percent or more of the total value or voting power of which is owned, directly
or indirectly, by the Company; (iii) a person, or group of persons, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Company or (iv) an entity, at least 50 percent
of the total value or voting power of which is owned, directly or indirectly, by
a person described in (iii).  For purposes of this subparagraph and except as
otherwise provided, a person’s status is determined immediately after the
transfer of the assets.  For example, a transfer to a corporation in which the
transferor corporation has no ownership interest before the transaction, but
which is a majority-owned subsidiary of the transferor corporation after the
transaction is not treated as a change in the ownership of the assets of the
transferor corporation.

 

For purposes of the Plan, a Change in Control will not include any acquisition
of Shares by the First Financial Corporation Employee Stock Ownership Plan or
any other employee benefit plan, Affiliate or Subsidiary of the Company.

 

A-24

--------------------------------------------------------------------------------


 

ARTICLE 11

 

TAX WITHHOLDING

 

11.1        Withholding Requirements.  Prior to the delivery of any Shares or
cash pursuant to the payment or exercise of an Award, the Company will have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy all Federal, state and local income
and employment taxes required by applicable law to be withheld with respect to
the payment or exercise of such Award.  In no event will any amount withheld be
in an amount that would require the Company to incur accounting charges.

 

11.2        Withholding Arrangements.  The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy a tax withholding obligation, in whole or in part, by
(a) electing to have the Company withhold otherwise deliverable Shares (except
in the case of exercises of Incentive Stock Options), or (b) delivering to the
Company Shares then owned by the Participant having a Fair Market Value equal to
the amount required to be withheld.  The amount of the withholding requirement
will be deemed to include any amount that the Committee agrees may be withheld
at the time any such election is made, not to exceed, in the case of income tax
withholding, the amount determined, based upon minimum statutory requirements,
by using the maximum federal, state or local marginal income tax rates
applicable to the Participant with respect to the Award on the date the amount
of income tax to be withheld is determined.  The Fair Market Value of the Shares
to be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

 

ARTICLE 12

 

AMENDMENT, TERMINATION, AND DURATION

 

12.1        Amendment, Suspension, or Termination.  The Board may supplement,
amend, alter or discontinue this Plan in its sole discretion at any time and
from time to time, but no supplement, amendment, alteration or discontinuation
will be made which would impair the rights of a Participant under an Award
without the Participant’s consent, except that any supplement, amendment,
alteration or discontinuation may be made to (a) avoid a material charge or
expense to the Company or an Affiliate, (b) cause this Plan to comply with
applicable law, or (c) permit the Company or an Affiliate to claim a tax
deduction under applicable law.  In addition, subject to the provisions of this
Section, the Board, in its sole discretion at any time and from time to time,
may supplement, amend, alter or discontinue this Plan without the approval of
the Company’s shareholders (i) to the extent such approval is not required by
applicable law or the terms of a written agreement, and (ii) so long as any such
amendment or alteration does not increase the number of Shares subject to this
Plan (other than pursuant to Section 4.7) or increase the maximum number of
Options, SARs, Shares of Restricted Stock or Restricted Stock Units that the
Committee may award to an individual Participant under this Plan.  The Committee
may supplement, amend, alter or discontinue the terms of any Award theretofore
granted, prospectively or retroactively, on the same conditions and limitations
(and exceptions to limitations) as apply to the Board under the foregoing
provisions of this Section, and further subject to any approval or limitations
the Board may impose.

 

A-25

--------------------------------------------------------------------------------


 

12.2        Duration of This Plan and Shareholder Approval.  This Plan will be
effective on the Effective Date and, subject to Section 12.1 (regarding the
Board’s right to supplement, amend, alter or discontinue this Plan), will remain
in effect until the tenth anniversary thereof.  No Option will be exercised and
no other Award will be exercised or otherwise paid under this Plan until the
Plan has been approved by the holders of at least a majority of the outstanding
Shares represented at a meeting at which approval of this Plan is considered;
and provided further, no Incentive Stock Option may be granted under this Plan
after the tenth anniversary of the Effective Date.

 

ARTICLE 13

 

LEGAL CONSTRUCTION

 

13.1        Gender and Number.  Except where otherwise indicated by the context,
any masculine term used herein also includes the feminine, the plural includes
the singular, and the singular includes the plural.

 

13.2        Severability.  In the event any provision of this Plan is held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of this Plan, and this Plan will be construed and enforced
as if the illegal or invalid provision had never been included herein.

 

13.3        Requirements of Law.  The grant of Awards and the issuance of Shares
under this Plan will be subject to all applicable statutes, laws, rules and
regulations and to such approvals and requirements as may be required from time
to time by any governmental authorities or any securities exchange or market on
which the Shares are then listed or traded.

 

13.4        Governing Law.  Except to the extent preempted by the Federal laws
of the United States of America, this Plan and all Award Agreements will be
construed in accordance with and governed by the laws of the State of Indiana
without giving effect to any choice or conflict of law provisions, principles or
rules (whether of the State of Indiana or any other jurisdiction) that would
cause the application of any laws of any jurisdiction other than the State of
Indiana.  The Plan and all Award Agreements are intended to comply, and shall be
construed by the Committee in a manner which complies, with Code Section 162(m),
Code Section 409A and all other applicable laws.  To the extent there is any
conflict between a provision of the Plan or an Award Agreement and a provision
of Code Section 162(m), Code Section 409A or any other applicable law, the
application of Code Section 162(m), Code Section 409A or any other applicable
law, as the case may be, shall control.

 

13.5        Code Section 162(m) Requirements and Bifurcation of the Plan.  It is
the intent of the Company that the Plan and Awards satisfy and be interpreted in
a manner that, in the case of Participants who are Covered Employees, satisfy
any applicable requirements as “performance-based compensation.”  Any provision,
application or interpretation of the Plan which is inconsistent with this intent
to satisfy the standards in Code Section 162(m) shall be disregarded. 
Notwithstanding anything to the contrary in the Plan or any Award Agreement, the
provisions of the Plan may at any time be bifurcated by the Committee in any
manner so that certain provisions of the Plan or Award specified by the
Committee which are necessary to

 

A-26

--------------------------------------------------------------------------------


 

satisfy the requirements of Code Section 162(m) are only applicable to persons
who are Covered Employees.

 

13.6        Headings.  The descriptive headings and sections of this Plan are
provided herein for convenience of reference only and will not serve as a basis
for interpretation or construction of this Plan.

 

13.7        Mistake of Fact.  Any mistake of fact or misstatement of facts will
be corrected when it becomes known by a proper adjustment to an Award or Award
Agreement.

 

13.8        Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
thereon considers pertinent and reliable, and signed, made or presented by the
proper party or parties.

 

ARTICLE 14

 

MISCELLANEOUS

 

14.1        Clawback of Awards.  In the event the Company is required to prepare
an accounting restatement due to the Company’s material noncompliance with any
financial reporting requirement under securities laws, and the Company paid an
Award to a Participant which was based on the erroneous data within three years
preceding the date of the accounting restatement, then the Participant is
required to repay the Company the excess amount of which would not have been
paid to the Participant under the accounting restatement.

 

14.2        Deferral of Certain Awards.  To the extent permitted in an Award
Agreement, a Participant may defer his receipt of vested Shares of Restricted
Stock, Restricted Stock Units and Incentive Awards under the First Financial
Corporation 2005 Executive’s Deferred Compensation Plan (the “Deferral Plan”)
provided he timely files a deferral election under the Deferral Plan and
otherwise complies with the requirements of the Deferral Plan and Code
Section 409A.

 

14.3        No Effect on Employment or Service.  Neither this Plan nor the grant
of any Awards or the execution of any Award Agreement will confer upon any
Participant any right to continued employment by the Company or an Affiliate,
retention on or nomination to the Board or will interfere with or limit in any
way the right of the Company or an Affiliate to terminate any employee’s
employment or service at any time, with or without Cause, or removal from the
Board.  Employment with the Company and its Affiliates is on an at-will basis
only, unless otherwise provided by a written employment or severance agreement,
if any, between the employee and the Company or an Affiliate, as the case may
be.  If there is any conflict between the provisions of this Plan and an
employment or severance agreement between a Participant and the Company or an
Affiliate, the provisions of such employment or severance agreement will
control, including, but not limited to, the vesting and forfeiture of any
Awards.

 

14.4        Company Obligation.  Unless required by applicable law, the Company,
an Affiliate, the Board and the Committee will not have any duty or obligation
to affirmatively disclose material information to a record or beneficial holder
of Shares or an Award, and such holder will have no right to be advised of any
material information regarding the Company or

 

A-27

--------------------------------------------------------------------------------


 

any Affiliate at any time prior to, upon or in connection with the receipt,
exercise or distribution of an Award.  In addition, the Company, an Affiliate,
the Board, the Committee and any attorneys, accountants, advisors or agents for
any of the foregoing will not provide any advice, counsel or recommendation to
any Participant with respect to, without limitation, any Award, any exercise of
an Option or any tax consequences relating to an Award.

 

14.5        Participation.  No employee will have the right to be selected to
receive an Award under this Plan or, having been selected, to be selected to
receive a future Award.  Participation in the Plan will not give any Participant
any right or claim to any benefit under this Plan, unless such right or claim
has specifically accrued under the terms of this Plan.

 

14.6        Liability and Indemnification.  No member of the Board, the
Committee or any officer or employee of the Company or any Affiliate will be
personally liable for any action, failure to act, decision or determination made
in good faith in connection with this Plan.  By participating in this Plan, each
Participant agrees to release and hold harmless the Company and its Affiliates
(and their respective directors, officers and employees) and the Committee from
and against any tax liability, including, but not limited to, interest and
penalties, incurred by the Participant in connection with his receipt of Awards
under this Plan and the deferral, payment and exercise thereof and further
agrees that receipt of Shares or cash payment is conditioned upon prior
execution of a release by the Participants.  Each person who is or was a member
of the Committee, or of the Board, or was an officer or employee, will be
indemnified and held harmless by the Company against and from (a) any loss,
cost, liability or expense (including, but not limited to, attorneys’ fees) that
may be imposed upon or reasonably incurred by him in connection with or
resulting from any claim, action, suit or proceeding to which he may be a party
or in which he may be involved by reason of any action taken or failure to act
under this Plan or any Award Agreement; and (b) any and all amounts paid by him
in settlement thereof, with the Company’s prior written approval, or paid by him
in satisfaction of any judgment in any such claim, action, suit or proceeding
against him; provided, however, that he will give the Company an opportunity, at
the Company’s expense, to handle and defend such claim, action, suit or
proceeding before he undertakes to handle and defend the same on his own
behalf.  The foregoing right of indemnification is exclusive of any other rights
of indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, by contract, as a matter of law or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 

14.7        Successors.  All obligations of the Company under this Plan, with
respect to Awards granted hereunder, are binding on any successor to the
Company, whether or not the existence of such successor is the result of a
Change in Control of the Company.  The Company will not, and will not permit its
Affiliates to, recommend, facilitate or agree or consent to a transaction or
series of transactions which would result in a Change in Control of the Company
unless and until the person or persons or entity or entities acquiring control
of the Company as a result of such Change in Control agree(s) to be bound by the
terms of this Plan insofar as it pertains to Awards theretofore granted and
agrees to assume and perform the obligations of the Company and its successor
hereunder.

 

14.8        Beneficiary Designations.  Any Participant may designate, on such
forms as may be provided by the Committee for such purpose, a Beneficiary to
whom any vested but unpaid

 

A-28

--------------------------------------------------------------------------------


 

Award will be paid in the event of the Participant’s death.  Each such
designation will revoke all prior designations by the Participant and will be
effective only if given in a form and manner acceptable to the Committee.  In
the absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death will be paid to the Participant’s spouse, if any, and then
to the Participant’s estate and, subject to the terms of this Plan and of the
applicable Award Agreement, any unexercised vested Award may be exercised by the
spouse (if any) and if not by the administrator or executor of the Participant’s
estate.

 

14.9        Nontransferability of Awards.  Except as provided in subsections
14.9(a) and 14.9(b), no Award under this Plan can be sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged or otherwise disposed of, whether by operation of law, whether
voluntarily or involuntarily or otherwise, other than by will or by the laws of
descent and distribution.  In addition, no Award under this Plan will be subject
to execution, attachment or similar process.  Any attempted or purported
transfer of an Award in contravention of this Plan or an Award Agreement will be
null and void ab initio and of no force or effect whatsoever.  All rights with
respect to an Award granted to a Participant will be exercisable during his
lifetime only by the Participant.

 

(a)                                  Limited Transfers of Nonqualified Stock
Options.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit the transfer of Nonqualified Stock Options by a Participant
to (i) the Participant’s spouse, any children or lineal descendants of the
Participant or the Participant’s spouse, or the spouse(s) of any such children
or lineal descendants (“Immediate Family Members”), (ii) a trust or trusts for
the exclusive benefit of Immediate Family Members, or (iii) a partnership or
limited liability company in which the Participant and/or the Immediate Family
Members are the only equity owners, (collectively, “Eligible Transferees”);
provided, however, in the event the Committee permits the transferability of
Nonqualified Stock Options granted to the Participant, the Committee may
subsequently, in its sole discretion, amend, modify, revoke or restrict, without
the prior consent, authorization or agreement of the Eligible Transferee, the
ability of the Participant to transfer Nonqualified Stock Options that have not
been already transferred to an Eligible Transferee.  An Option that is
transferred to an Immediate Family Member will not be transferable by such
Immediate Family Member, except for any transfer by such Immediate Family
Member’s will or by the laws of descent and distribution upon the death of such
Immediate Family Member.  Incentive Stock Options granted under this Plan are
not transferable pursuant to this Section.

 

(b)                                 Exercise by Eligible Transferees.  In the
event that the Committee, in its sole discretion, permits the transfer of
Nonqualified Stock Options by a Participant to an Eligible Transferee under
subsection 14.9(a), the Options transferred to the Eligible Transferee must be
exercised by such Eligible Transferee and, in the event of the death of such
Eligible Transferee, by such Eligible Transferee’s executor or administrator
only in the same manner, to the same extent and under the same circumstances
(including, but not limited to, the time period within which the Options must be
exercised) as the Participant could have exercised such Options.  The
Participant, or in the event of his death, the Participant’s estate, will

 

A-29

--------------------------------------------------------------------------------


 

remain liable for all federal, state, local and other taxes applicable upon the
exercise of a Nonqualified Stock Option by an Eligible Transferee.

 

14.10      No Rights as Shareholder.  Except to the limited extent provided in
Sections 4.6 and 7.7, no Participant (or any Beneficiary) will have any of the
rights or privileges of a shareholder of the Company with respect to any Shares
issuable pursuant to an Award (or the exercise thereof), unless and until
certificates representing such Shares have been recorded on the Company’s
official shareholder records (or the records of its transfer agents or
registrars) as having been issued and transferred to the Participant (or his or
her Beneficiary).

 

14.11      Mitigation of Excise Tax.  To the extent payments received under the
Plan in connection with a Change in Control, or within 12 months after a Change
in Control would be considered “excess parachute payments” pursuant to the Code
Section 280G, the parachute payments to the Participant under this Plan, when
combined with all other parachute payments to the Participant, shall be the
greater of:

 

(a)                                  the Participant’s benefit under the Plan
reduced to the maximum amount payable to the Participant such that when it is
aggregated with payments and benefits under all other plans and arrangements it
will not result in an “excess parachute payment;” or

 

(b)                                 the Participant’s benefit under the Plan
after taking into account the amount of the excise tax imposed on the
Participant under Code Section 280G due to the benefit payment.

 

The determination of whether any reduction in the rights or payments under this
Plan is to apply will be made by the Committee in good faith after consultation
with the Participant, and such determination will be conclusive and binding on
the Participant.  The Participant will cooperate in good faith with the
Committee in making such determination and providing the necessary information
for this purpose.

 

14.12      Funding.  Benefits payable under this Plan to any person will be paid
by the Company from its general assets.  Shares to be issued hereunder will be
issued directly by the Company from its authorized but unissued Shares, treasury
Shares, Shares acquired by the Company on the open market, or a combination
thereof.  Neither the Company nor any of its Affiliates will be required to
segregate on its books or otherwise establish any funding procedure for any
amount to be used for the payment of benefits under this Plan.  The Company or
any of its Affiliates may, however, in its sole discretion, set funds aside in
investments to meet any anticipated obligations under this Plan.  Any such
action or set-aside will not be deemed to create a trust of any kind between the
Company and any of its Affiliates and any Participant or other person entitled
to benefits under the Plan or to constitute the funding of any Plan benefits. 
Consequently, any person entitled to a payment under the Plan will have no
rights greater than the rights of any other unsecured general creditor of the
Company or its Affiliates.

 

A-30

--------------------------------------------------------------------------------